16‐1983 
      Liberty Ins. Corp. v. Admiral Ins. Co. 
                                                                                                            
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
      DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
      TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.   
       
 1           At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 3    City of New York, on the 25th day of April, two thousand seventeen. 
 4     
 5            PRESENT:  GUIDO CALABRESI, 
 6                             RICHARD C. WESLEY, 
 7                             RAYMOND J. LOHIER, JR., 
 8                                     Circuit Judges. 
 9            --------------------------------------------------------- 
10            Liberty Insurance Corporation, 
11             
12                                     Plaintiff‐Appellee, 
13             
14                             v.                                                No. 16‐1983‐cv 
15                                                                                      
16            Admiral Insurance Company, 
17             
18                                           Defendant‐Appellant. 
19            ---------------------------------------------------------- 
20             
21            FOR APPELLANT:                       JUSTIN N. KINNEY (Kathleen J. Devlin, on the brief), 
22                                                 Kinney Lisovicz Reilly & Wolff PC, New York, 
23                                                 NY.   
24     
 1           FOR APPELLEE:          MARSHALL T. POTASHNER (David R. Shyer, on the 
 2                                  brief), Jaffe & Asher LLP, New York, NY. 
 3                                   
 4           Appeal from a judgment of the United States District Court for the 

 5    Northern District of New York (Mae A. D’Agostino, Judge). 

 6           UPON DUE CONSIDERATION, it is ORDERED, ADJUDGED, AND 

 7    DECREED that the judgment of the District Court is AFFIRMED.   

 8           Admiral Insurance Company appeals from a judgment of the District Court 

 9    (D’Agostino, J.) granting summary judgment in favor of Liberty Insurance 

10    Corporation.    Applying New York law, the District Court held that Admiral’s 

11    insurance policy required coverage of litigation costs of certain additional 

12    insureds on a primary basis, while Liberty’s policy provided only excess 

13    coverage.    We assume the parties’ familiarity with the facts and record of the 

14    prior proceedings, to which we refer only as necessary to explain our decision to 

15    affirm.   

16           We agree with the District Court that the Liberty policy’s “Other 

17    Insurance” section provides that the policy is primary only as to the additional 

18    insureds’ “own . . . policies”—that is, those policies on which they are named 

19    insureds.    Even accepting Admiral’s view that the “in comparison” clause 

20    describes the content of the Schenectady contract, we interpret the Liberty 

21    policy’s reference to the additional insureds’ “own . . . policies” to mean that the 

                                                2
 1    Liberty policy is primary “in comparison” only to the policies of the additional 

 2    insureds.    That interpretation of the “in comparison” clause comports with the 

 3    “reasonable expectations of a business person,” VAM Check Cashing Corp. v. 

 4    Fed. Ins. Co., 699 F.3d 727, 729 (2d Cir. 2012), and gives the clause its own “force 

 5    and effect,” Raymond Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 5 

 6    N.Y.3d 157, 162 (2005) (quotation marks omitted).    We therefore conclude that 

 7    the District Court correctly determined that the Liberty policy is excess to, not 

 8    co‐primary with, the Admiral policy.     

 9          We have considered Admiral’s remaining arguments and conclude that 

10    they are without merit.    For the foregoing reasons, the judgment of the District 

11    Court is AFFIRMED.   

12                                                     FOR THE COURT:   

13                                                                        Catherine O’Hagan Wolfe, Clerk of Court 

14                                                      




                                                           3